Terminal Disclaimer
The terminal disclaimer filed on 3/15/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent Nos. 10603033 and 10987100 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

/JUSTIN M LARSON/               Primary Examiner, Art Unit 3734                                                                                                                                                                                         	3/22/22